EXECUTION COPY




EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”) executed on December 18, 2016, and effective
as of January 6, 2017 (the “Effective Date”) between BIOGEN INC., a Delaware
corporation (the “Company”), and Michel Vounatsos (the “Executive”).
WHEREAS, the Executive is currently employed by the Company as its Executive
Vice President and Chief Commercial Officer pursuant to an offer letter (the
“Offer Letter”) dated March 21, 2016; and
WHEREAS, the Company wishes to employ the Executive to serve as the Company’s
Chief Executive Officer, and the Executive is willing to be employed and serve
in such capacity; and
WHEREAS, the Company and the Executive wish to set forth in this Agreement the
terms and conditions upon which the Executive will be employed as Chief
Executive Officer which terms and conditions shall, except as otherwise provided
herein, supersede the terms and conditions of the Offer Letter.
THEREFORE, the Company and the Executive hereby agree as follows:
1.Employment, Duties and Acceptance.
1.1    Employment; Duties. The Company hereby agrees to employ the Executive for
the Term (as defined in Section 2), to render services to the Company in the
capacity of Chief Executive Officer and to perform such other duties consistent
with such position (including service as a director or officer of any Affiliate
of the Company) as may be assigned by the Board of Directors (the “Board”). The
Executive’s title shall be Chief Executive Officer. The Executive shall have all
of the duties and authorities customarily and ordinarily exercised by executives
in the Chief Executive Officer position at entities of the Company’s size and
nature. The Executive shall be assigned no duties or authorities that are
materially inconsistent with, or that materially impair the Executive’s ability
to discharge, the foregoing duties and authorities. The Executive shall be the
most senior officer of the Company and shall report solely to the Board. All
other senior officers of the Company shall report directly to the Executive
(unless otherwise determined by the Executive, or as required by applicable law
or the principles of good corporate governance). The Company agrees (i) that the
Executive will be elected to the Board upon, or promptly following, the
Effective Date and (ii) to nominate the Executive for re-election to the Board
at the expiration of each term of office, and the Executive shall serve as a
member of the Board for each period for which he is so elected.
1.2    Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above on an exclusive basis to the Company. During
the Term, and consistent with Section 1.1, the Executive agrees to serve the
Company faithfully and to use the Executive’s efforts, skill and ability to
promote the interests of the Company in a manner consistent with the Executive’s
position. The Executive also agrees to devote the Executive’s entire business
time, energy and skill to such employment, except for vacation time (as set
forth in Section 3.6), absence for sickness or similar disability; provided that
the Executive may manage personal investments, participate in charitable,
religious, or professional activities, so long as such activities do not
materially interfere with the performance of the Executive’s duties hereunder,
create a conflict of interest or violate Section 5. The Executive may serve on
for profit boards with the consent of the Board, which shall not be unreasonably
withheld or delayed for service on one board that meets the


2318191 v3 \099999 \0001



--------------------------------------------------------------------------------





requirements of the preceding sentence. During 2017, the Executive agrees to
invest $1,000,000 in the Company’s common stock.
1.3    Fiduciary Duties to the Company. The Executive acknowledges and agrees
that the Executive owes a fiduciary duty of loyalty to the Company to act at all
times in the best interest of the Company in a manner consistent with the
Executive’s position. In keeping with the Executive’s fiduciary duties to the
Company, the Executive agrees that the Executive shall not knowingly become
involved in a conflict of interest or potential conflict of interest with the
Company, or upon discovery thereof, allow such a conflict or potential conflict
to continue, without first obtaining approval in accordance with policies and
procedures of the Company.
1.4    Compliance with Policies. The Executive shall comply with all duly
adopted Company policies in the performance of the Executive’s duties, as such
policies may be in effect from time to time and which have been previously
provided to the Executive in writing or otherwise made available to him,
including without limitation the Company’s insider trading policy and minimum
CEO stock ownership requirement.
1.5    Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s headquarters offices, currently in
Cambridge, Massachusetts, subject to reasonable travel requirements consistent
with the nature of the Executive’s duties from time to time on behalf of the
Company.
2.    Term of Employment.
The term of the Executive’s employment under this Agreement (the “Term”) shall
commence on the Effective Date as defined above, and shall end on December 31,
2019, unless extended as provided in the following sentence. On December 31 of
each year commencing December 31, 2019, the Term shall be automatically extended
for an additional year until December 31 of the following year unless either the
Company or the Executive notifies the other party in writing not later than the
July 1 of such year that the notifying party has elected not to extend the Term,
in which event the Term shall end on December 31 of such year. Notwithstanding
the foregoing provisions of this Section 2, the Term shall terminate on the date
the Executive’s employment is terminated as provided in Section 4 (and, for the
avoidance of doubt, such notification shall not preclude a termination of
employment pursuant to Section 4 prior to the then scheduled expiration of the
Term).
3.    Compensation and Benefits.
3.1    Salary. During the Term, the Company agrees to pay to the Executive a
base salary, payable in arrears in accordance with the Company’s standard
payroll practices, at the initial annual rate of one million one hundred
thousand dollars ($1,100,000) (as adjusted in accordance with this Section 3.1,
the “Base Salary”). The Executive’s Base Salary will be subject to annual review
by the Compensation and Management Development Committee of the Board (the
“Committee”) and the Board according to the Company’s typical schedule for all
senior executives, with future increases subject to the discretion of the Board
based on performance. The Base Salary under this Agreement, including subsequent
upward adjustments, may not be decreased thereafter without the prior written
consent of Executive, except for decreases that are applicable in the same
percentage to all of the executive officers of the Company and which in the
aggregate do not exceed ten percent (10%) of Executive’s highest Base Salary.
All payments of Base Salary or other compensation hereunder shall be less such
deductions or withholdings as are required by applicable law and regulations.


2
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





3.2    Annual Bonus. For each calendar year that ends during the Term, the
Executive shall be entitled to participate in the Biogen Idec Inc. 2008
Performance-Based Management Incentive Plan (the “MIP”) and/or such other annual
bonus plan as may be adopted by the Company for senior executives of the Company
(collectively, and including the MIP, the “Bonus Program”). The Executive’s
annual bonus under the Bonus Program for any year is herein referred to as the
“Annual Bonus” and, except for any applicable Company and individual goals,
shall otherwise only be conditioned upon the Executive remaining employed by the
Company through the last business day of the calendar year in which the award
was earned; provided that nothing contained herein shall be construed to limit
the Committee’s authority to adjust the Annual Bonus in accordance with the
Bonus Program. The Executive’s target Annual Bonus under the Bonus Program (the
“Annual Bonus Target”) shall be no less than one hundred and twenty-five percent
(125%) of the Executive’s Base Salary for each calendar year that ends during
the Term, commencing with 2017, and his maximum Annual Bonus opportunity,
expressed as a percentage of his Annual Bonus Target, shall not be less than
that of other senior executive officers. The actual amount of any Annual Bonus
for each year shall be determined by and in accordance with the terms of
Company’s then-current Bonus Program, provided that the terms and conditions of
any such Bonus Program shall be no less favorable to the Executive than to other
Company senior executives generally. Payment of any Annual Bonus shall be made
in a single lump sum cash within the sooner of 90 days following the end of the
performance period and March 15 of the calendar year following the calendar year
in which the award was earned.
3.3    Long-Term Incentives. Subject to approval of the grant by the Committee,
the Executive shall be entitled to a 2017 long-term incentive grant under the
Biogen Idec Inc. 2008 Omnibus Equity Plan, as amended and restated effective
February 12, 2014 (the “OEP”), with an aggregate grant date fair market value of
ten million dollars ($10,000,000) of which fifty percent of the value shall
consist of Cash-Settled Performance Shares and fifty percent shall consist of
Market Stock Units, as such terms are defined in the OEP. Such grant shall be
subject to all terms and conditions applicable to grants under the OEP, shall be
evidenced by grant agreements in the form customarily used for OEP grants and
shall be subject to the performance, payout and vesting conditions, all as
established by the Committee for 2017 grants. Commencing with 2018, the
Executive shall be eligible to receive additional grants under the OEP or such
other long term incentive and/or equity incentive plans as the Company may adopt
for its senior executives generally (collectively, and including the OEP, the
“LTI Program”) in such amounts as the Committee may determine in its sole
discretion. Any awards granted to the Executive under the LTI Program shall
contain terms and conditions no less favorable to the Executive than to other
Company senior executives generally; provided that the foregoing shall not be
construed to limit the Committee’s discretion to establish individual
performance goals applicable to the Executive. The Executive shall be a
“Designated Employee” (and have any other similar designation) for all awards
granted to him under the LTI Program. Notwithstanding anything to the contrary
in the LTI Program or any applicable award agreement, the definitions of Cause,
Disability, and Involuntary Employment Action shall control for all purposes.
3.4    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive in the
performance of the Executive’s services to the Company or its Affiliates,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
3.5    Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the applicable vacation policy, as in effect from time to time.
3.6    Employee Savings, Health and Welfare Plans. The Executive (and, to the
extent eligible, the Executive’s dependents and beneficiaries) shall be entitled
to participate in all employee benefit plans of the Company, including its
savings, health and welfare benefit plans, as in effect from time to time, and


3
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





on a basis no less favorable than any other senior executive (or the dependents
and beneficiaries of other senior executives, as applicable).
3.7    Clawback. The Executive agrees that any amount payable to him pursuant to
the Bonus Program or LTI Program may be subject to repayment in accordance with
the Company’s clawback policy as set forth in the Bonus Program and LTI Program,
as adopted and revised by the Board from time to time, and that such repayment
obligation will apply notwithstanding any contrary provision of this Agreement,
and will not be considered the basis for an Involuntary Employment Action;
provided that no restrictive covenants in such clawback policy shall be broader
than those herein.
4.    Termination.
4.1    Employment at Will. It is expressly acknowledged and agreed by the
parties that the Executive’s employment by the Company constitutes employment at
will and that, to the maximum extent permitted by law, either the Company or the
Executive has the right to terminate the Executive’s employment at any time and
for any reason, or without stated reason. Termination of the Executive’s
employment, whether by the Company or the Executive, shall not be considered a
breach of this Agreement, and the duties of the parties to each other upon and
following a termination of employment shall be governed exclusively by this
Agreement, or by the terms of the applicable benefit plan. For avoidance of
doubt, in the case of a termination of employment that occurs on or after the
Effective Date, the provisions of this Section 4 shall supersede the Severance
Plan for US Executive Vice Presidents, which will no longer apply to the
Executive.
4.2    Certain Definitions. For all purposes related to the Executive’s
employment by the Company during the Term, the following capitalized terms shall
have the meanings set forth below:
4.2.1    Affiliate. An “Affiliate” of the Company means any corporation or other
entity that stands in a relationship to the Company that would result in the
Company and such corporation or other entity being treated as a single employer
under sections 414(b) or 414(c) of the Code, except that such sections shall be
applied by substituting “at least 50%” for “at least 80%” wherever applicable;
provided, however, that for purposes of Section 5.2 the term Affiliate shall
also include any joint venture or similar entity in which the Company has a
material interest.
4.2.2    Cause. A termination for “Cause” shall mean termination by the Company
of the Executive’s employment by reason of the occurrence of any one or more of
the following:
(i)    fraud or misconduct with regard to the Company or Executive’s duties that
has caused or is reasonably expected to result in material injury to the Company
or any Affiliate;
(ii)    insubordination with respect to any reasonable and lawful directive from
the Board;
(iii)    malfeasance or non-feasance of duty that has caused or is reasonably
expected to result in material injury to the Company or any Affiliate;
(iv)    material breach of this Agreement, or any other agreement between the
Executive and the Company or any Affiliate;


4
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





(v)     material violation of any generally applicable material written policy
of the Company previously provided to the Executive, the terms of which provide
that violation may be grounds for termination of employment;
(vi)    willful misconduct substantially prejudicial to the business of the
Company or an Affiliate; or
(vii)     conviction (including entry of a plea of guilty or nolo contendere) of
the Executive of any felony.
Notwithstanding the foregoing, the Executive shall not be terminated for Cause
as defined in clauses (ii) through (vi) shall not exist unless the Executive
receives written notice of the Company’s intent to terminate the Executive’s
employment for Cause, which notice specifies in reasonable detail the nature of
Cause and the actions required to cure the nature of Cause, if reasonably
curable, and the Executive fails to take such actions to reasonably cure the
Cause, within fifteen (15) days following receipt of such notice; provided that
nothing contained herein shall be construed to preclude the Company from
terminating the Executive for Cause without prior notice if the Company
determines either that Cause as defined in clauses (i) or (vii) exists
(regardless of whether Cause as defined in clauses (ii) through (vi) also
exists), or that Cause as defined in clauses (ii) through (vi) exists and is not
reasonably curable. If the Company notifies the Executive of its intent to
terminate his employment for Cause and the Executive subsequently resigns, the
Executive may be considered to have been terminated for Cause.
4.2.3    Change in Control. A “Corporate Change in Control” means any
transaction that constitutes a Corporate Change in Control as currently defined
in the OEP.
4.2.4    Corporate Transaction. A “Corporate Transaction” means any transaction
that constitutes a Corporate Transaction as currently defined in the OEP.
4.2.5    Involuntary Employment Action. An “Involuntary Employment Action” means
the termination of the Executive’s employment by the Company without Cause or a
resignation by the Executive upon the occurrence of any of the following
circumstances:
(i)     any material adverse alteration and/or material diminution in the
Executive’s authority, duties or responsibilities, including a requirement that
the Executive report to anyone other than the Board;
(ii)     a reduction of the Base Salary except as permitted herein, or a
material reduction in Annual Bonus Target;
(iii)     relocation of the offices at which the Executive is employed which
increases the distance between the Executive’s residence and such offices by
more than 100 miles on a round trip basis; or
(iv)    a material breach by the Company of any provision of this Agreement or
any other agreement between the Executive and the Company or an Affiliate.
Notwithstanding the foregoing, a resignation by the Executive shall not be
considered an Involuntary Employment Action unless the Executive notifies the
Chief Legal Officer or the Chief of Human Resources of the Company in writing of
the basis for his resignation within 90 days after the initial occurrence of the
event constituting an Involuntary Employment Action. Such notice shall set forth
in reasonable detail the


5
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





facts and circumstances constituting the Involuntary Employment Action event and
shall provide the Company with thirty days to cure such condition, and if the
Company cures such facts or circumstances to the Executive’s reasonable
satisfaction within such 30 day period a subsequent resignation by the Executive
based on such facts or circumstances shall not constitute an Involuntary
Employment Action, unless such facts or circumstances recur in which event a new
notice shall be given as provided above. The notice also shall specify the date
the Executive’s termination of employment is to become effective, which date
shall be at least 30 days and not more than 90 days after the date the notice is
given; provided, however, that after receiving such notice, the Company shall be
permitted to terminate the Executive’s employment prior to the specified
termination date, which termination shall constitute an Involuntary Employment
Action. For avoidance of doubt, a termination of the Executive’s employment upon
the expiration of the Term or thereafter following a notice of non-extension
given by either party shall not constitute an Involuntary Employment Action
under this Agreement, but a termination following a notice of non-extension
given by the Company shall be treated as an involuntary termination for purposes
of any severance or separation plan applicable to the Executive, any Bonus
Program or LTI Program, or any plan or program of the Company that conditions a
benefit upon an involuntary termination of employment; provided that the
foregoing shall not be construed to require the Company to establish or maintain
any such plan or program, or to limit in any way the Company’s authority to
establish, administer and interpret, and amend or terminate any such plan or
program.
4.3    Termination Events.
4.3.1    Immediate Termination. Executive’s employment and the Term shall
terminate immediately upon the occurrence of any of the following:
(i)    Death: the death of the Executive;
(ii)    Disability: notice by the Company of termination by reason of the
physical or mental illness or incapacity of the Executive, while the executive
is so Disabled, which has resulted in the Executive having been unable to
perform the Executive’s material duties, for a period of not less than one
hundred and eighty consecutive days, as determined by a qualified, independent
physician jointly selected by the Company and the Executive. If the Company and
the Executive cannot agree on the physician to make the determination, then the
Company and the Executive shall each select a physician and those physicians
shall jointly select a third physician, who shall make the determination; or
(iii)    For Cause by the Company: notice by the Company to the Executive of a
termination for Cause.
4.3.2    Involuntary Termination by the Company without Cause. The Company may
terminate the Executive’s employment without Cause (which shall constitute an
Involuntary Employment Action) upon thirty days prior written notice and, in
such event, the Term shall terminate. During such thirty-day notice period, the
Company may require that the Executive cease performing some or all of the
Executive’s duties and/or not be present at the Company’s or its Affiliates’
offices and/or other facilities.
4.3.3    Resignation by the Executive. The Executive may resign the Executive’s
position (i) voluntarily and other than due to an Involuntary Employment Action,
which shall be effective forty-five (45) days following written notice to the
Company of the Executive’s intent to so resign, or (ii) due to an Involuntary
Employment Action, effective in accordance the provisions of such definition.
The Company may waive all or any portion of the notice period and notify the
Executive that his resignation has been accepted as of an earlier date.


6
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





4.3.4    Definition of Termination Date. The date upon which the Executive’s
employment and the Term terminate pursuant to this Section 4 shall be the
Executive’s “Termination Date” for purposes of this Agreement.
4.4    Payments Upon a Termination Event.
4.4.1    Entitlements Upon Termination For Any Reason. Following any termination
of the Executive’s employment, including an expiration of the Term, the Company
shall pay or provide to the Executive, or the Executive’s estate or beneficiary,
as the case may be, the following amounts (the “Accrued Obligations”):
(i)    Base Salary earned through the Termination Date;
(ii)    a payment representing the Executive’s accrued but unused vacation;
(iii)    reimbursement of all business expenses properly incurred by the
Executive in connection with the performance of services to the Company or its
Affiliates prior to the Termination Date; and
(iv)    any vested and/or earned, but not forfeited, amounts or benefits on the
Termination Date under the Company’s employee benefit plans, programs, policies
or practices in accordance with the terms thereof, including any benefit
continuation or conversion rights, but not, except as otherwise provided in the
last sentence of Section 4.2.5, including any severance, separation pay, or
supplemental unemployment benefit plan (collectively, the “Company
Arrangements”).
4.4.2    Payments Upon Termination by Reason of Death or Disability. In the
event that the Executive’s employment is terminated by reason of death or
Disability, the Company shall pay or provide to the Executive or the Executive’s
estate:
(i)    the Accrued Obligations;
(ii)    the Executive’s Annual Bonus for the year prior to the year in which the
Termination Date occurs if not paid prior to the Termination Date, paid when
Annual Bonuses are paid to active employees but in no event later than March 15
of the year in which the Termination Date occurs; and
(iii)    an amount equal to the Executive’s Annual Bonus Target for the year in
which the Termination Date occurs, multiplied by a fraction, the numerator of
which is the number of days during the year that he was employed and the
denominator of which is the number of days in the year, paid within sixty (60)
days after the Termination Date (a “Pro Rata Annual Bonus”).
4.4.3    Payments Upon Termination Due to an Involuntary Employment Action Prior
to, or More than Two Years After, a Change in Control. Following a termination
of the Executive’s employment due to an Involuntary Employment Action that
occurs either prior to, or more than two years after, a Change in Control, the
Company shall pay or provide to the Executive, subject to the Executive’s
continued compliance with Sections 5.1 and 5.2:
(i)    the Accrued Obligations;


7
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





(ii)    the Executive’s Annual Bonus for the year prior to the year in which the
Termination Date occurs if not paid prior to the Termination Date, paid when
Annual Bonuses are paid to active employees but in no event later than March 15
of the year in which the Termination Date occurs;
(iii)    a Pro Rata Annual Bonus as defined in Section 4.4.2(iii), but
calculated based upon the Company’s actual achievement of the Company goals for
the year and assuming 100% achievement of the Executive’s individual goals and
paid when Annual Bonuses are paid to active employees;
(iv)    an amount equal to the sum of the Executive’s Base Salary on the
Termination Date plus Annual Bonus Target for the year in which the Termination
Date occurs (disregarding any decrease in Base Salary or Annual Bonus Target
that constituted the Involuntary Employment Action) multiplied by one and
one-half (1.5), paid in a lump sum within sixty (60) days after the Termination
Date;
(v)    if and to the extent the Executive elects continuation of health coverage
under COBRA, each month the Company shall pay the difference between the premium
that would normally be charged under COBRA and the premium for comparable health
coverage charged to active employees (the “Premium Subsidy”), which health
coverage may be continued until eighteen (18) months following the Termination
Date (the “Maximum Term”); provided, however, that such coverage will end sooner
if the Executive becomes eligible for reasonably comparable health coverage
under another employer’s plan, with the premiums paid by the Company treated as
taxable income to the Executive; and provided further that if the Company
reasonably determines that provision of such health coverage would result in the
imposition of tax penalties, the Company may, to the extent not in violation of
section 409A of the Code, in lieu thereof pay Executive a lump sum payment equal
to the Premium Subsidy multiplied by the number of months remaining in the
Maximum Term; and
(vi)    senior executive level career transition assistance services by a firm
selected by the Company for a period of twelve (12) months following the
Termination Date.
4.4.4    Payments Upon Termination Due to an Involuntary Employment Action After
a Corporate Change in Control or Corporate Transaction. Following a termination
of the Executive’s employment due to an Involuntary Employment Action occurring
within the two-year period following a Corporate Change in Control or Corporate
Transaction, the Company shall pay or provide to the Executive, in lieu of the
amounts described in Section 4.4.3, subject to the Executive’s continued
compliance with Sections 5.1 and 5.2:
(i)    the Accrued Obligations;
(ii)    the Executive’s Annual Bonus for the year prior to the year in which the
Termination Date occurs if not paid prior to the Termination Date, paid when
Annual Bonuses are paid to active employees but in no event later than March 15
of the year in which the Termination Date occurs;
(iii)    a Pro Rata Annual Bonus as defined in Section 4.4.2(iii), paid in a
lump sum within sixty (60) days after the Termination Date;
(iv)    an amount equal to the sum of the Executive’s Base Salary on the
Termination Date plus Annual Bonus Target for the year in which the Termination
Date occurs (disregarding any decrease in Base Salary or Annual Bonus Target
that constituted the Involuntary Employment Action) multiplied by two (2), paid
in a lump sum within sixty (60) days after the Termination Date;


8
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





(v)    if and to the extent the Executive elects continuation of health coverage
under COBRA, each month the Company shall pay the Premium Subsidy, which health
coverage may be continued until twenty-four (24) months following the
Termination Date (the “Post CIC Maximum Term”); provided, however, that such
coverage will end sooner if the Executive becomes eligible for reasonably
comparable health coverage under another employer’s plan or the Executive
becomes eligible for coverage under Medicare prior to the completion of the Post
CIC Maximum Term; and provided further that if the Company reasonably determines
that provision of such health coverage would result in the imposition of tax
penalties, the Company may in lieu thereof pay Executive a lump sum payment
equal to the Premium Subsidy multiplied by the number of months remaining in the
Post CIC Maximum Term; and
(vi)    senior executive level career transition assistance services by a firm
selected by the Company for a period of twelve (12) months following the
Termination Date.
4.4.5    Sections Mutually Exclusive.  Sections 4.4.2, 4.4.3 and 4.4.4 are
mutually exclusive, and the Executive shall not be entitled to receive payments
or benefits upon a termination of employment under more than one such Section.
4.5    In Contemplation Payment. If the Change in Control constitutes a change
in control event as defined in section 409A of the Code and the Executive has
incurred an Involuntary Employment Action within six (6) months prior to such
Change in Control, upon the Change in Control he shall receive a lump sum
payment equal to the excess amount he would have received if the Involuntary
Employment Action took place after the Change in Control over such amounts as he
receives under Section 4.4.3.
4.6    Treatment of LTI Grants. The effect of a termination of employment for
any reason upon the vesting, exercisability or payment of any outstanding grant
under the LTI Program shall be determined exclusively under the applicable plan
document and award agreement, except as otherwise provided in the last sentence
of Section 3.3.
4.7    Payments Conditioned Upon Release. Anything else contained herein to the
contrary notwithstanding, in no event shall the Executive be entitled to any
payment or benefit pursuant to this Section 4, or otherwise as a result of any
termination of employment except for his death, other than the Accrued
Obligations, unless and until the Executive executes and does not revoke within
the applicable revocation period an enforceable waiver and release of all claims
against the Company in substantially the form attached hereto as Exhibit A. Such
release shall be executed and returned to the Company within the period of time
specified in the release, but in no event later than a date determined such that
the revocation period for the release shall expire by sixty days after the
Termination Date. Any amounts that otherwise would have been paid to the
Executive prior to the date on which the revocation period expires shall be paid
at the expiration of the revocation period, without interest; provided that if
the sixty day period following the Termination Date ends in the calendar year
following the year that includes the Termination Date, no payments that
constitute deferred compensation as defined in section 409A of the Code shall be
paid earlier than the first day of the calendar year following the year that
includes the Termination Date. If the Executive fails to execute the release
within the specified period, or revokes the release after executing it, all
payments and benefits provided under this Section 4, other than the Accrued
Obligations, shall be forfeited.
4.8    280G Modified Cap.
4.8.1    Notwithstanding anything in this Agreement to the contrary, if the
aggregate amount of the benefits and payments under this Agreement, and other
payments and benefits which the Executive has the right to receive from the
Company (including the value of any equity rights which become vested)


9
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





(each, a “Payment” and, collectively, the “Total Payments”), would constitute a
“parachute payment” as defined in section 280G(b)(2) of the Code, the Executive
shall receive the Total Payments unless the after-tax amount that would be
retained by the Executive (after taking into account all federal, state and
local income taxes payable by the Executive and the amount of any excise taxes
payable by the Executive under section 4999 of the Code that would be payable by
the Executive (the “Excise Taxes”)) has a lesser aggregate value than the
after-tax amount that would be retained by the Executive (after taking into
account all federal, state and local income taxes payable by the Executive) if
the Executive were to receive the Total Payments reduced to the largest amount
as would result in no portion of the Total Payments being subject to Excise
Taxes (the “Reduced Payments”), in which case the Executive shall be entitled
only to the Reduced Payments.
4.8.2    The determination of whether Section 4.8.1 applies, and the calculation
of the amount of the Reduced Payments, if applicable, shall be performed by a
nationally recognized certified public accounting firm as may be designated by
the Company (the “Accounting Firm”) and reasonably acceptable to the Executive.
The Accounting Firm shall provide detailed supporting calculations to both the
Company and the Executive within fifteen business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company in a form that can be relied upon for tax filing
purposes and shall include a valuation of the noncompetition provisions herein.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.
4.8.3    If the Executive is to receive Reduced Payments and subject to Section
9.4, the Total Payments payable will be reduced or eliminated in the following
order: (1) cash payments, (2) taxable benefits, (3) nontaxable benefits and (4)
accelerated vesting of equity awards in a manner that maximizes the amount to be
received by the Executive.
4.8.4    It is possible that, after the determinations and selections made
pursuant to this Section 4.8, the Executive will receive Total Payments that
are, in the aggregate, either more or less than the amount provided under
Section 4.8.1 (hereafter referred to as an “Excess Payment” or “Underpayment”,
respectively). If it is established, pursuant to a final non-appealable
judgment, that an Excess Payment has been made, then the Executive shall
promptly repay the Excess Payment to the Company, together with interest on the
Excess Payment at the applicable federal rate (as defined in and under section
1274(d) of the Code) from the date of the Executive’s receipt of such Excess
Payment until the date of such repayment. In the event that it is finally
determined (x) by a court of competent jurisdiction or the Internal Revenue
Service or (y) by the Accounting Firm upon request by either the Company or the
Executive, that an Underpayment has occurred, the Company shall promptly pay an
amount equal to the Underpayment to the Executive (but in any event within ten
days of such determination), together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of Section 4.8.1 not been applied until the date of
payment.
4.9    No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement or any
other agreement with the Company and no amounts earned from other employment
shall reduce in any manner the amounts due hereunder, except as otherwise
provided in Sections 4.4.3(v) and 4.4.4(v).
4.10    Repayments by the Executive Upon Any Termination. Any amounts owed by
the Executive to the Company at termination are repayable in full within the
sooner of thirty days of employment termination or by the end of the year in
which employment terminates. The Company will deduct, withhold and/or retain all
or any portion of the amount owed from the Accrued Obligations, to the extent
permitted


10
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





under applicable law and not in violation of section 409A of the Code. The
Executive remains liable to the Company for any amounts in excess of the sums so
deducted, withheld and retained by the Company.
4.11    Expiration. In the event the Term expires, the Executive shall be
entitled to the Accrued Benefits and his Annual Bonus for the year then ending.
5.    Protection of Confidential Information; Non-Competition and
Non-Solicitation.
5.1    Confidential Information. The Executive has previously executed the
Company’s standard Employee Proprietary Information and Inventions and Dispute
Resolution Agreement (the “Proprietary Information Agreement”), including
protection of the Company's intellectual property and goodwill and
non-solicitation of employees for two years following termination of the
Executive’s employment for any reason, which Proprietary Information Agreement
shall remain in effect following the Effective Date. Any material breach by the
Executive of Proprietary Information Agreement shall be considered a breach of
this Agreement.
5.2    Non-Competition. To the extent permitted by the laws of the Commonwealth
of Massachusetts, during the Executive’s employment with the Company and for a
period of one (1) year after the termination of the Executive’s employment with
the Company for any reason (including any termination following the expiration
of the Term), the Executive shall not, without the prior written consent of the
Board, directly or indirectly engage in the development, production, marketing
or sale of products that are within the same therapeutic class of products (or,
upon commercialization, will be) with material products of the Company being
developed, marketed or sold during the Executive’s employment with the Company
or as of the Termination Date, or which are anticipated to be marketed or sold
within two (2) years after the Termination Date and of which the Executive has
actual knowledge, whether such engagement shall be as an officer, director,
owner, employee, partner, consultant, advisor or in any other capacity. Nothing
herein will prohibit the Executive from acquiring or holding not more than one
percent of any class of publicly traded securities of any business.
5.3    Remedies and Injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 5.1 or 5.2 hereof, the
Company shall have the right to seek to have the provisions of this Agreement
specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach may cause
irreparable injury to the Company in addition to money damage and that money
damages alone may not provide a complete or adequate remedy to the Company, it
being further agreed that such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity.
5.4    Severability. If any of the covenants contained in Section 5.1 or 5.2, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
5.5    Extension of Term of Covenants Following Violation. The period during
which the prohibitions of Section 5.2 are in effect shall be extended by any
period or periods during which the Executive is in violation of Section 5.2.
5.6    Blue Penciling by Court. If any of the covenants contained in Section 5.1
or 5.2, or any part thereof, are held to be unenforceable, the parties agree
that the court making such determination shall have the power to revise or
modify such provision to make it enforceable to the maximum extent permitted by
applicable law and, in its revised or modified form, said provision shall then
be enforceable.


11
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





5.7    Blue Penciling by One Court Not to Affect Covenants in Another State. The
parties hereto intend to and hereby confer jurisdiction to enforce the covenants
contained in Sections 5.1 and 5.2 upon the courts of any state within the
geographical scope of such covenants. In the event that the courts of any one or
more of such states shall hold such covenants wholly unenforceable by reason of
the breadth of such covenants or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other states within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being for this purpose severable into diverse and independent covenants.
6.    Indemnification.
The Executive shall be entitled to be indemnified by the Company against any
claims brought against him arising from his employment with, or provision of
services to, the Company, and to have his defense expenses promptly advanced
subject to a repayment obligation, to the maximum extent provided in the
Company’s articles of incorporation, by-laws and applicable Delaware law (each
in effect as of the date hereof or as may be subsequently amended to provide the
Executive with more favorable treatment), and to be covered by the Company’s
directors and officers liability policy, in the same manner and to the same
extent as other current and former officers and directors of the Company.
7.    Notices.
7.1    Form and Address for Notices. All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, one day
after having been sent by overnight courier or three days after having been
mailed first class, postage prepaid, by registered or certified mail, as follows
(or to such other address as either party shall designate by notice in writing
to the other in accordance herewith):
If to the Company:
BIOGEN INC.
225 Binney Street
Cambridge, MA 02142
Attention: General Counsel
If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.
7.2    Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to agreements made between residents thereof and to be
performed entirely in Massachusetts. Any action brought by either party with
respect to this Agreement, other than an action pursuant to Section 5.3, shall
be brought and maintained only in the state or federal courts located in the
Commonwealth of Massachusetts. Each party consents to personal jurisdiction and
venue in such courts, waives any right to file a motion based on forum non
conveniens or any similar doctrine and agrees not to oppose any motion to
transfer any such case to such courts.
7.3    Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


12
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





7.4    Entire Agreement; Non-Exclusivity. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof, including the Offer
Letter, except that (i) the Proprietary Information Agreement shall remain in
effect, (ii) the US Domestic Relocation Policy Acknowledgement and Relocation
Repayment Agreement and the Biogen Cash Sign-On Bonus Agreement, dated March 23,
2016, previously executed by the Executive shall remain in effect and continue
to govern the Executive’s repayment obligations as provided therein (regardless
of how a termination of employment is characterized for purposes of Section 4),
and (iii) neither the Executive’s annual bonus for 2016, nor any equity or long
term incentive grants received by the Executive prior to the Effective Date,
shall be affected by this Agreement. The relocation obligation to the Executive
shall continue to remain in effect. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth herein.
7.5    Assignability.
7.5.1    Nonassignability by Executive. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise.
7.5.2    Assignability by Company. The Company may only assign its rights,
together with its obligations, hereunder to a third party in connection with any
sale, transfer or other disposition of all or substantially all of any business
to which the Executive’s services are then principally devoted; provided,
however, that no assignment pursuant to this Section 7.5.2 shall relieve the
Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.
7.5.3    Assumption of Agreement by Successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a material breach of this Agreement. As used in this Agreement, the “Company”
shall mean the Company as previously defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
7.6    Survival. The respective rights and obligations of the parties hereunder,
including under Sections 3, 4, 5 and 6, shall survive any termination of this
Agreement or the expiration of the Term to the extent necessary to the intended
preservation of such rights and obligations.
7.7    Amendment; Waiver; Inconsistencies. This Agreement may be amended,
modified, superseded, canceled, renewed or extended and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance. The
failure of either party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by either party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement. In the event of any inconsistency between
any provision of this Agreement and any provision of any employee handbook,
personnel manual, program, policy or arrangement of the Company or any of its
Affiliates, or any provision


13
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





of any agreement, plan or corporate governance document of any of them, the
provisions of this Agreement shall control unless this Agreement provides
otherwise or the Executive otherwise agrees in a writing that expressly refers
to this Agreement. The Company agrees not to impose any restrictions,
enforceable by injunction, on the Executive’s post-employment activities, other
than those expressly set forth in this Agreement.
7.8    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same instrument. The parties hereto agree to accept a
signed facsimile or “PDF” copy of this Agreement as a fully binding original.
7.9    Acknowledgement of Ability to Have Counsel Review. The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties, each afforded the opportunity to utilize
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement. The Company shall
reimburse the Executive for reasonable attorneys’ and other professional fees
incurred by the Executive in reviewing and negotiating this Agreement, up to a
maximum of $30,000. Such reimbursement shall be made in 2017 within thirty days
following presentation to the Company of appropriate invoices or other
documentation for the amount of such fees and expenses.
8.    Free to Contract.
8.1    Executive Representations and Warranty. The Executive represents and
warrants to the Company that the Executive is able freely to accept engagement
and employment by the Company as described in this Agreement and that there are
no existing agreements, arrangements or understandings, written or oral, that
would prevent Executive from entering into this Agreement, would prevent
Executive or restrict Executive in any way from rendering services to the
Company as provided herein during the Term or would be breached by the future
performance by the Executive of the Executive’s duties hereunder. The Executive
also represents and warrants that no fee, charge or expense of any sort is due
from the Company to any third person engaged by the Executive in connection with
Executive’s employment by the Company hereunder, except as disclosed in this
Agreement.
8.2    Authority. The Company represents and warrants to the Executive that (i)
it is fully authorized by action of its Board (and of any other person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it and under the programs, plans and arrangements referred to
in it; (ii) the execution, delivery and performance of this Agreement by the
Company does not violate any applicable law, regulation, order, judgment or
decree or any agreement, arrangement, plan or corporate governance document to
which it is a party or by which it is bound; and (iii) upon the execution and
delivery of this Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
9.    Code Section 409A Legal Requirement.
9.1    Six Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if the Executive is a “specified employee” as defined and
applied in section 409A of the Code as of the Executive’s Termination Date,
then, to the extent any payment under this Agreement or any Company


14
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------





Arrangement constitutes deferred compensation (after taking into account any
applicable exemptions from section 409A of the Code, including those specified
in Section 9.2) and to the extent required by section 409A of the Code, no
payments due under this Agreement or any Company Arrangement may be made until
the earlier of: (i) the first day of the seventh month following the month that
includes the Executive’s Termination Date and (ii) the Executive’s date of
death; provided, however, that any payments delayed during this six-month period
shall be paid in the aggregate in a lump sum as soon as reasonably practicable
following the date described in (i) or (ii).
9.2    Separation From Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment that are considered “nonqualified deferred compensation” under 409A
of the Code unless such termination is also a “separation from service” within
the meaning of 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”
9.3    Application of Exemptions. For purposes of section 409A of the Code, each
“payment” (as defined by section 409A of the Code) made under this Agreement
shall be considered a “separate payment.” In addition, for purposes of section
409A of the Code, each such payment shall be deemed exempt from section 409A of
the Code to the fullest extent possible under the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), as well as any other
applicable exemptions.
9.4    Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement shall be interpreted and administered in such a
manner that the payments to the Executive are either exempt from, or comply
with, the requirements of section 409A of the Code. Notwithstanding the
foregoing, under no circumstances shall the Company have any liability for any
penalties or additions to tax that may be assessed against the Executive
pursuant to section 409A of the Code or any comparable provision of any state or
local income tax.
9.5    Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated without regard to
expenses reimbursed under any arrangement covered by section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.
[Signature page follows]




15
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
BIOGEN INC.

By:/s/ Stelios Papadopoulos    
Stelios Papadopoulos, Ph.D.,
Chair, Board of Directors

By:/s/ Robert W. Pangia    
Robert W. Pangia,
Chair, Compensation and Management
Development Committee




EXECUTIVE


/s/ Michel Vounatsos    
Michel Vounatsos    


16
#2318191 v3 \099999 \0001

--------------------------------------------------------------------------------






Exhibit A
Form of Release
GENERAL RELEASE OF CLAIMS
This General Release of Claims (“Release”) is entered into as of this _____ day
of __________, 20__, between Michel Vounatsos (“Executive”), and BIOGEN INC., a
Delaware corporation (the “Company”) (collectively referred to herein as the
“Parties”).
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of [DATE OF AGREEMENT] (the “Employment Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Employment Agreement, subject to Executive’s execution of
this Release; and
WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters relating to potential claims by the Executive relating to his prior
employment by the Company.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Employment Agreement, the adequacy of which
is hereby acknowledged by Executive, and which Executive acknowledges that he
would not otherwise be entitled to receive, Executive and the Company hereby
agree as follows:
1.    General Release of Claims by Executive. Executive, on behalf of himself
and his heirs, executors, administrators, successors, agents and assigns, hereby
fully and without limitation releases and forever discharges the Company, and
(as the case may be, but only with regard to matters related to the Company, its
subsidiaries, affiliates and divisions) its present and former shareholders,
parents, owners, members, partners, subsidiaries, divisions, affiliates,
officers, directors, agents, employees, consultants, contractors, customers,
clients, insurers, representatives, lawyers, predecessors, successors and
assigns, employee welfare benefit plans and pension or deferred compensation
plans under Section 401 of the Internal Revenue Code of 1986, as amended, and
their trustees, administrators and other fiduciaries, and all persons acting by,
through, under or in concert with them, or any of them (“Releasees”), both
individually and collectively, from any and all rights, claims, demands,
liabilities, actions, causes of action, damages, losses, costs, expenses and
compensation, of whatever nature whatsoever, known or unknown, fixed or
contingent (“Claims”), arising under federal, state or local law from the
beginning of time to the Effective Date of this Release (as defined below),
including, without limitation and by way of example only, any and all claims
arising directly or indirectly out of, relating to or in any other way involving
in any manner whatsoever Executive’s employment by the Company or the separation
thereof; any and all claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation or liability in tort; claims of
any kind that may be brought in any court or administrative agency; and any
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Equal Pay Act, as amended, the Age Discrimination in Employment Act, as amended
(“ADEA”), the Older Workers Benefit Protection Act, the Family and Medical Leave
Act of 1993, the Massachusetts Fair Employment Practices Law (Mass. Gen. Laws
ch. 151B et seq.), the Massachusetts Payment of Wages Act (Mass. Gen. Laws ch.
149, §§148 and 150), the Fair Labor Standards Act, as amended, any other federal
and state wage and hour laws, the Americans With Disabilities Act, as amended,
Mass. Gen. Laws ch. 214, § 1B, the Massachusetts Civil Rights Act, and the
Massachusetts Equal Rights Law, each as amended, the Immigration Reform and
Control Act of 1986, the Employee Retirement Income Security Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act and/or


#2318313 v1 \099999 \0001    1

--------------------------------------------------------------------------------





any other local, state or federal law, rule or regulation governing employment,
discrimination in employment, workplace safety or the payment of wages and
benefits. Executive represents that there are no lawsuits pending by Executive
against Releasees and/or promises to dismiss any and all lawsuits that Executive
might have filed against Releasees. Executive expressly agrees and understands
that this release and waiver of claims is a GENERAL RELEASE, and that any
reference to specific claims arising out of or in connection with his employment
is not intended to limit the release and waiver of claims.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)
Executive’s right to file or participate in the investigation of any
administrative discrimination charge. However, Executive gives up any right to
any money or other personal benefit from any such charge;

(ii)
Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law;

(iii)
Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iv)
Claims pursuant to the terms and conditions of the federal law known as COBRA;

(v)
Claims for indemnity under the Employment Agreement or bylaws of the Company, as
provided for by Delaware law, or agreements or plans, or under any applicable
insurance policy with respect to Executive’s liability as an employee, director
or officer of the Company, its subsidiaries or affiliates, or a as a fiduciary
of any benefit plan of the foregoing;

(vi)
Claims based on any right Executive may have to enforce the Company’s executory
obligations under the Employment Agreement or any of the award agreements
described in Section 3 below; and

(vii)
Equity awards as provided in Section 3 below.

2.    Promise Not to Sue. Executive promises not to sue the Company or any
Releasee for any claims covered by the General Release contained in Section 1
hereof and not excluded by the release exclusion sub-sections of Section 1
hereof, in any forum for any reason arising prior to the Effective Date of this
Release (as defined below). This promise not to sue is separate from and in
addition to Executive’s promises in Section 1 of this Release. Notwithstanding
this Promise Not to Sue, Executive may bring a claim against the Company to
enforce this Release or to challenge the validity of this Release under the
ADEA, or any claim arising after the Effective Date of this Release. If
Executive hereafter commences, joins in or in any manner seeks relief through
any suit against the Company or any Releasee in violation of this Release,
Executive shall be liable to the Company and the Releasees for their reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit, in addition to any other damages caused to the Company or Releasees
thereby.


3.    Equity Awards. Executive currently holds the [l] granted under the
Company’s [2008 Omnibus Equity Plan or its successor (the “Plan”)] and listed on
Annex A hereto and no others. Executive’s and the Company’s rights with respect
to such awards shall be as set forth in the Plan and the award agreements, as
modified by the Employment Agreement, pursuant to which such awards were
granted.


#2318313 v1 \099999 \0001    2

--------------------------------------------------------------------------------





4.    Confidentiality of Release. Until publicly filed, except as may be
required by law or court order, none of Executive, his attorney or any person
acting by, through, under or in concert with them shall disclose the terms of
this Release to any individual or entity other than their immediate family and
accountants or tax preparers as may be necessary. In the event that a disclosure
authorized by this Release is made, Executive shall inform the person to whom
information is disclosed of the confidential nature of this Release and that,
upon being informed of the terms of this Release, the person shall be equally
bound by the provisions of this paragraph.
5.    Review and Effective Date.
(a)
Release Is Knowing and Voluntary. Executive understands, agrees and acknowledges
that he:

1.
has carefully read and/or had read to him and fully understands all of the
provisions of this Release;

2.
knowingly and voluntarily agrees to all of the terms set forth in this Release;
and

3.
knowingly and voluntarily intends to be legally bound by the same.

(b)
Consideration Period. Executive acknowledges that the Company has offered him
fifty-three (53) days to consider the terms and conditions of this Release, and
to decide whether to sign and enter into this Release. In the event that
Executive elects to sign this Release prior to the expiration of the fifty-three
(53) day period, he acknowledges that in doing so he will voluntarily waive the
balance of the permitted period. Executive understands and agrees that any
changes to the initially drafted terms of this Release are not material and
shall not restart the running of this period.

(c)
7-Day Revocation Period. Executive has seven (7) days after his execution of
this Release to revoke his acceptance of it (the “Revocation Period”). Any such
revocation must be made in writing to [INSERT COMPANY REPRES. NAME]. The Parties
acknowledge and agree that this Release is neither effective nor enforceable and
the Company is not obligated to perform the promises contained herein or in the
Employment Agreement in the event that either (i) the Release is revoked or
until expiration of the seven (7) day revocation period, the “Effective Date” of
this Release, or (ii) that the Revocation Period has not expired by [INSERT DATE
THAT IS 60 DAYS AFTER THE TERMINATION DATE]. [SUCH OTHER REVOCATION PERIOD AS
REQUIRED BY ADEA OR OTHER APPLICABLE LAW MAY BE SUBSTITUTED FOR 7 DAYS].



6.    Advice of Counsel. Executive has had the advice of independent legal
counsel of his own choosing in negotiations for and the preparation of this
Release. Executive has carefully read the provisions of this Release and is
fully apprised of and understands the provisions of this Release and their legal
effect and consequences. Executive has executed this Release after careful and
independent investigation, and affirmatively warrants that he is not executing
this Release under fraud, duress or undue influence.


#2318313 v1 \099999 \0001    3

--------------------------------------------------------------------------------





7.    Integration. This Release, the Employment Agreement, the Employee
Proprietary Information and Inventions and Dispute Resolution Agreement, the
Plan, [the Cash-Settled Performance Share Agreement(s)] and [the Market Stock
Unit Agreement(s)] set forth the final, sole and entire agreement between
Executive and the Company and supersede any and all prior agreements,
negotiations, discussions or understandings between Executive and the Company
concerning the subject matter of this Release. This Release may not be altered,
amended or modified, except by a further writing signed by Executive and a
member of the Board of Directors of the Company.
8.    Miscellaneous Provisions.
(a)    The provisions of this Release are severable. If any provision is held to
be invalid or unenforceable, it shall not affect the validity or enforceability
of any other provision.
(b)    This Release shall be construed as a whole in accordance with its fair
meaning and in accordance with the laws of the Commonwealth of Massachusetts.
The language in this Release shall not be construed for or against any
particular party.
(c)    This Release may be executed in one or more counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same instrument. The Parties agree to accept a signed facsimile or
“PDF” copy of this Release as a fully binding original.
(d)    This Release shall apply to, bind and inure to the benefit of the Parties
and their respective successors and assigns.


[Signature page follows]


#2318313 v1 \099999 \0001    4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Release on the dates
indicated below.




EXECUTIVE
 
BIOGEN INC.
 
 
 
 
 
 
   
 
By:    
Michel Vounatsos
 
Its:    
 
 
 
Dated:    
 
Dated:    






ANNEX A


[LIST OUTSTANDING EQUITY AWARDS]




#2318313 v1 \099999 \0001    5